DETAILED ACTION
                                                 REASONS FOR ALLOWANCE

1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  12/10/2020 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”detecting the first data signal responsive to activation of the user input; analyzing data associated with the first data signal to determine the dataset is stored remotely; identifying a remote link identifier associated with a remote data source at which the dataset is stored; transforming the remote dataset identifier to form data representing a link identifier, the link identifier being associated at least a subset of the dataset including a graph data arrangement formatted as one or more triple-based data formatted datasets: and presenting in the data project user interface the link identifier as associated with a local namespace associated with the data project”, as required by claim 1 and a similar to the limitations of claim 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1 and 15 are allowed.  Dependent claims 2-14, 16-20 are allowed at least by virtue of their dependency from claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 10, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153